Exhibit Madsen & Associates CPA’s, Inc. December 1, 2009 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: China Jo-Jo Drugstores, Inc. Commission File No. 333-147698 This letter will confirm that we reviewed Item 4.01 of the Form 8-K of China Jo-Jo Drugstores, Inc. dated November 11, 2009, captioned "Changes in Registrant’s Certifying Accountant” and that we agree with the statements made therein as they relate to Madsen & Associates CPA’s, Inc. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. /s/ Madsen & Associates CPA’s, Inc. Madsen & Associates CPA’s, Inc.
